DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to the amendment filed on 12/27/2021. Claims 1-17 are pending and are examined below. 

Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, and 10-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2013/00223691 A1 (“Paczkowski”).

Regarding claim 1, Paczkowski teaches collecting, by a data collector of a positioning device, data from a global navigation satellite system (GNSS) receiving unit of said positioning device and data from at least one of an imaging device and or an inertial measurement unit (IMU) of said positioning device for each one of a plurality of positions of said positioning device over relative to a surface including that includes said point of interest; transmitting, to a data fusing processor, said collected data for determining orientations and positions of said positioning device in a global coordinate system (Xi, Yi, Zi) for at least three positions of said plurality of positions of said positioning device in a global coordinate system (X4, Y4 -); obtaining, by said data collector, a pointing input including a sighting direction towards said point of interest from said positioning device being positioned at and a distance between said point of interest and said positioning device for at least one reference position of said plurality of positions; and transmitting said pointing input to the data fusing processor for identifying said point of interest and for determining said geospatial position of said point of interest in said global coordinate system based on said pointing input and the determined orientations and positions of the positioning device in the global coordinate system (see at least Abstract and [0037]-[0040]).

Regarding claim 2, Paczkowski further teaches said pointing input includes said sighting direction from said positioning device towards said point of interest and a distance from said positioning device to said point of interest (see at least Fig. 4).

Regarding claim 3, Paczkowski further teaches said pointing input includes at least two different sighting directions from said positioning device towards said point of interest (see at least Fig. 4).

Regarding claim 5, Paczkowski further teaches said collected data is processed simultaneously by the data fusing processor for estimating the orientations and positions of said positioning device in said global coordinate system for said plurality of positions of said positioning device (see at least [0038]-[0040]).

Regarding claim 6, Paczkowski further teaches said collected data further includes images captured by said imaging device for at least some of said plurality of positions for determining orientations of said positioning device for said plurality of positions (see at least [0038]-[0040]).

Regarding claim 7, Paczkowski further teaches said collected data includes GNSS data received at the GNSS receiving unit and images captured by said imaging device for said plurality of positions (see at least [0038]-[0040]).

Regarding claim 8, Paczkowski further teaches orientating, with respect to each other, a series of images captured with said imaging device and generating a 3D reconstruction of a scene using the orientated captured images; obtaining positions of an antenna of said GNSS receiving unit in the global coordinate system for at least a subset of the captured images based on satellite information signals received at the GNSS antenna; defining a local coordinate system (X2, Y2, Z2) and determining positions of the imaging device for at least some images of said subset in said local coordinate system; and determining a transformation function correlating a position of a point in the global coordinate system with a position of a point in the local coordinate system based on a known spatial position of the GNSS antenna relative to said imaging device within said positioning device when capturing each of said at least some images of said subset, the determined positions of the antenna in the global coordinate system and the corresponding positions of the imaging device in the local coordinate system for said at least some images of said subset (see at least [0040]-[0045]).

Regarding claim 10, Paczkowski further teaches determining the position of the point of interest in the local coordinate system and determining the geospatial position of the point of interest in the global coordinate system based on the determined position of the point of interest in the local coordinate system and the determined transformation function (see at least [040]-[0045]).

Regarding claim 11, Paczkowski further teaches the point of interest is identified by identifying the intersection of two different sighting directions at which at least two reference images of the point of interest are captured (see at least [0053]-[0056]).

Regarding claim 12, Paczkowski further teaches said data fusing processor is an integrated part of said positioning device or wherein said data fusing processor is arranged at a remote sever or device (see at least Fig. 3 and [0037]-[0040]).

Regarding claim 13, Paczkowski further teaches a global navigation satellite system (GNSS) receiving unit including an antenna adapted to receive satellite information signals from a GNSS, either one, or both of, an imaging device and an inertial measurement unit (IMU) wherein said imaging device is adapted to capture a series of images, or a video, of a scene including said point of interest, and wherein said IMU is adapted to provide acceleration and gyroscopic data; a data collector adapted to collect data from said GNSS receiving unit and data from at least one of said imaging device and said IMU for each one of a plurality of positions of said positioning device over a surface including said point of interest, wherein said data collector is further configured to obtain a pointing input including a sighting direction towards said point of interest from said positioning device being positioned at at least one reference position; and a transmitter for transmitting, to a data fusing processor, said collected data and said pointing input for determining orientations and positions of said positioning device for said plurality of positions of said positioning device in a global coordinate system (X1, Y1, Z1), identifying said point of interest and determining said geospatial position of said point of interest in said global coordinate system based on said collected data and said pointing input (see at least Abstract and [0037]-[0040]).

Regarding claim 14, Paczkowski further teaches said data fusing processor is an integrated part of said positioning device or wherein said data fusing processor is arranged at a remote sever or device (see at least Fig. 3 and [0037]-[0040]).

Regarding claim 15, Paczkowski further teaches collecting, by the data collector, the data from said GNSS receiving unit and the data from at least one of said imaging device and said IMU for each one of the plurality of positions of said positioning device over the surface including said point of interest; transmitting, to the data fusing processor, said collected data for determining orientations and positions of said positioning device for said plurality of positions of said positioning device in the global coordinate system (X1, Y1, Z1); obtaining, by said data collector, said pointing input including said sighting direction towards said point of interest from said positioning device being positioned at the at least one reference position; and transmitting said pointing input to the data fusing processor for identifying said point of interest and for determining said geospatial position of said point of interest in said global coordinate system based on the determined orientations and positions of the positioning device in the global coordinate system (see at least [0040]-[0045]).

Regarding claim 16, Paczkowski further teaches a spatial position of the antenna relative to said imaging device when capturing each one of said images, or said video, for the plurality of positions of the positioning device is known and/or wherein a spatial position of the antenna relative to said IMU for the plurality of positions of the positioning device is known (see at least Fig. 3 and [0040]-[0045]).

Regarding claim 17, Paczkowski further teaches a display unit adapted to assist in capturing said series of images, or said video, and/or in identifying said point of interest (see at least Fig. 3 and [0040]-[0045]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/00223691 A1 (“Paczkowski”) in view of US 2018/0321031 A1 (“Baskin”).

Regarding claim 4, Paczkowski is not explicit on collected data includes GNSS data received at the GNSS receiving unit and gyroscopic and acceleration data received at the IMU for said plurality of positions, however,
	Baskin discloses collected data includes GNSS data received at the GNSS receiving unit and gyroscopic and acceleration data received at the IMU for said plurality of positions (see at least [0044]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Baskin with the system disclosed by Paczkowski because it is simpler to use, collects more information, and yields more accurate curb surveys than surveyor's wheels. It is also smaller, lighter, more efficient, and less susceptible to “urban canyon” effects than survey-quality GPS devices (Baskin, [0004]).

Regarding claim 9, Paczkowski is not explicit on collected data further includes acceleration and gyroscopic data received from the IMU for determining orientations of said positioning device for said plurality of positions of said positioning device and/or wherein the captured images are orientated based on photogrammetry, however,
	Baskin discloses collected data further includes acceleration and gyroscopic data received from the IMU for determining 10orientations of said positioning device for said plurality of positions of said positioning device and/or wherein the captured images are orientated based on photogrammetry (see at least [0044]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Baskin with the system disclosed by Paczkowski because it is simpler to use, collects more information, and yields more accurate curb surveys than surveyor's wheels. It is also smaller, lighter, more efficient, and less susceptible to “urban canyon” effects than survey-quality GPS devices (Baskin, [0004]).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612. The examiner can normally be reached Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATHEW FRANKLIN GORDON/Primary Examiner, Art Unit 3665